[Cite as Middlebrook v. United Collection Bur., Inc., 2017-Ohio-8587.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


LeAndra D. Middlebrook,                                :

                 Appellant-Appellant,                  :                    No. 17AP-280
                                                                         (C.P.C. No. 16CV-5802)
v.                                                     :
                                                                   (REGULAR CALENDAR)
United Collection Bureau, Inc., et al.,                :

                 Appellees-Appellees.                  :



                                            D E C I S I O N

                                   Rendered on November 16, 2017


                 On brief: LeAndra D. Middlebrook, pro se.                         Argued:
                 LeAndra D. Middlebrook.

                 On brief: Michael DeWine, Attorney General, and Alan
                 Schwepe, for appellee Ohio Department of Job & Family
                 Services. Argued: Patria V. Hoskins.

                 On brief: Vorys, Sater, Seymour and Pease LLP, and
                 Nelson D. Cary, for appellee United Collection Bureau, Inc.
                 Argued: Nelson D. Cary.

                  APPEAL from the Franklin County Court of Common Pleas

PER CURIAM.
        {¶ 1} Appellant, LeAndra Middlebrook, pro se, appeals from a judgment of the
Franklin County Court of Common Pleas denying her motion for relief from judgment
pursuant to Civ.R. 60(B). For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} Appellee United Collection Bureau, Inc. employed Middlebrook from
May 11, 2015, until her discharge on March 2, 2016. A few days after her discharge,
Middlebrook applied for unemployment compensation benefits.                           In April 2016, the
No. 17AP-280                                                                             2


Director of the Ohio Department of Job and Family Services ("ODJFS") determined that
Middlebrook was discharged with just cause and therefore not eligible for benefits.
Middlebrook appealed the Director's decision and the matter was transferred to the
Unemployment Compensation Review Commission ("commission"). On May 10, 2016, a
commission hearing officer held a telephone hearing regarding the matter. Nine days
later, the hearing officer issued a decision affirming the Director's determination that
Middlebrook was not eligible for benefits. In June 2016, the commission disallowed
Middlebrook's request for further review, and Middlebrook timely appealed from that
decision to the trial court.
       {¶ 3} On December 23, 2016, and as required under R.C. 4141.282(F), the
commission filed with the trial court a certified record of proceedings regarding
Middlebrook's application for unemployment benefits. The parties briefed the appeal,
and, on January 24, 2017, the trial court filed a decision and judgment entry affirming the
commission's decision.         Middlebrook did not timely appeal from that judgment.
However, in April 2017, Middlebrook filed a motion with the trial court requesting relief
from judgment pursuant to Civ.R. 60(B). In support, she asserted that she did not receive
the administrative record from the commission until three months after the trial court
filed its judgment. The trial court denied Middlebrook's Civ.R. 60(B) motion, and she
timely appeals from that ruling.
II. Assignments of Error
       {¶ 4} Middlebrook assigns the following errors for our review:

               [1.] The transcript that was supposed to be sent to me on
               12/2016 did not arrive to my home until 3/2017 when my case
               (16 CV 000802) was in civil court due to an error made by
               ODFJS. They did not look through the entire case file to get
               my current address which was is on file.

               [2.] Due to this erroe made by ODJFS not looking for the
               correct addres to send the transcript so that I could have
               replied in the legal timely manner cause my case to be
               dismissed by the judge.

               [3.] I received a phone call from a customer service
               representative of ODJFS about the transcript and he asked me
               what my current address was then asked me if I gave it in the
No. 17AP-280                                                                             3


                court document. I assured him that I did and that all the
                transcript typist has to do was look through the file. This is
                reason why I filed an appeal for this case because I did nt
                know tht I was supposed to receive a copy for myself.

(Sic passim.)
III. Discussion
       {¶ 5} Pursuant to App.R. 16(A)(3), an appellant's brief must contain "[a]
statement of the assignments of error presented for review, with reference to the place in
the record where each error is reflected." Appellate courts determine each appeal "on its
merits on the assignments of error set forth in the briefs under App.R. 16." App.R.
12(A)(1)(b). Thus, an assignment of error must specify the alleged error on which an
appellant relies to seek the reversal, vacation, or modification of an adverse judgment.
Traditions at Stygler Rd., Inc. v. Vargas-Smith, 10th Dist. No. 15AP-69, 2015-Ohio-4684,
¶ 9.
       {¶ 6} Collectively, Middlebrook's three assignments of error assert that she was
prejudiced by ODJFS's alleged failure to timely provide her with a copy of the certified
administrative record. She concludes that her delayed receipt of the certified
administrative record resulted in the trial court affirming the decision of the commission.
However, an alleged "error" of a party is not a proper ground for appeal because it does
not allege error in any trial court ruling. CitiMortgage, Inc. v. Asamoah, 10th Dist. No.
12AP-212, 2012-Ohio-4422, ¶ 8.         Further, the trial court's judgment affirming the
commission's decision is not directly before this court because Middlebrook did not
appeal from that judgment. Nonetheless, it is clear that Middlebrook seeks a reversal of
the trial court's denial of her motion for relief from judgment pursuant to Civ.R. 60(B).
Therefore, we construe Middlebrook's assignments of error to allege that the trial court
erred in denying her Civ.R. 60(B) motion.
       {¶ 7} This case originally came before the trial court as an administrative appeal
filed pursuant to R.C. 4141.282. R.C. 4141.282 confers on any "interested party" a right to
appeal from a decision of the commission. Pryor v. Dir., Ohio Dept. of Job & Family
Servs., 148 Ohio St. 3d 1, 2016-Ohio-2907, ¶ 12. In an appeal from a commission decision,
the trial court must "hear the appeal on the certified record provided by the commission.
No. 17AP-280                                                                              4


If the court finds that the decision of the commission was unlawful, unreasonable, or
against the manifest weight of the evidence, it shall reverse, vacate, or modify the
decision, or remand the matter to the commission. Otherwise, the court shall affirm the
decision of the commission." R.C. 4141.282(H).
       {¶ 8} A trial court's decision on the merits of an appeal from the commission may
be appealed to the court of appeals. R.C. 4141.282(I). However, Civ.R. 60(B) does not
provide an alternative means to challenge that judgment. The civil rules do not apply
when a procedural statute governs a special statutory proceeding and that statute renders
the civil rule at issue "clearly inapplicable." Ferguson v. State, __ Ohio St.3d __, 2017-
Ohio-7844, ¶ 21; Civ.R. 1(C) ("to the extent that [the civil rules] would by their nature be
clearly inapplicable, [they] shall not apply to procedure * * * in * * * special statutory
proceedings."). An administrative appeal filed pursuant to statute is a special statutory
proceeding. McCourt v. Weather-Tite Aristocrat, 8th Dist. No. 39614 (Nov. 8, 1979).
Additionally, because a common pleas court acts as an appellate court in matters of
administrative review, application of Civ.R. 60(B) would be inappropriate in such a
context. McConnell v. Administrator, 10th Dist. No. 96AP-360 (Sept. 3, 1996). Thus,
Civ.R. 60(B) is not a permissible mechanism to challenge a common pleas court's
judgment in an administrative appeal. Griffin v. Ohio Bur. of Workers' Comp., 10th Dist.
No. 11AP-1126, 2012-Ohio-3655, ¶ 7.          Because Civ.R. 60(B) does not apply to
administrative appeals, the trial court properly denied Middlebrook's motion for relief
from judgment pursuant to Civ.R. 60(B).
       {¶ 9} Accordingly, we overrule Middlebrook's first, second, and third assignments
of error.
IV. Disposition
       {¶ 10} Having overruled Middlebrook's first, second, and third assignments of
error, we affirm the judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                     BROWN, SADLER, and LUPER SCHUSTER, JJ.